Citation Nr: 0127708	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  00-05 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1974 to 
July 1987.

The current appeal arose from an October 1998 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in which the RO denied entitlement to service connection 
for the cause of the veteran's death.  The appellant, the 
veteran's surviving spouse, perfected an appeal of that 
decision.

The Board of Veterans' Appeals (Board) notes that additional 
evidence has been submitted to the Board, which was not first 
considered by the RO.  The appellant's representative has, 
however, submitted written statements, dated in August 2000 
and November 2001, waiving RO consideration of such evidence 
pursuant to 38 C.F.R. § 20.1304(c) (2001).  The Board finds, 
therefore, that remand of the case for the RO to consider the 
newly submitted evidence in the first instance is not 
required.


FINDINGS OF FACT

1.  VA has notified the appellant of the evidence needed to 
substantiate her claim, obtained all relevant evidence 
designated by the appellant, and obtained a medical opinion 
in order to assist her in substantiating her claim for VA 
compensation benefits.

2.  The veteran died in September 1998 due to a massive 
pulmonary embolism that was caused by deep vein thrombosis of 
the right popliteal vein.

3.  The deep vein thrombosis that caused the veteran's death 
cannot be dissociated from the superficial thrombophlebitis 
that was documented during service.


CONCLUSION OF LAW

The cause of the veteran's death was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.303, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was seen in 
May 1982 for a disorder characterized as thrombophlebitic 
right leg pain.  There was no diagnosis rendered at the time 
of that evaluation.  In July 1984 he complained of pain 
behind his right knee, which had been present for the 
previous week.  Examination revealed a two-centimeter cord-
like structure in the right popliteal area, and his 
complaints were diagnosed as superficial thrombophlebitis.  

In October 1985 the veteran reported that he had fallen and 
injured his right leg, which resulted in an assessment of 
right leg pain.  An undated medical report discloses that he 
had right leg pain when he moved or walked, which was 
diagnosed as superficial thrombophlebitis of the right knee.  
Service medical records show no further complaints or 
clinical findings pertaining to a right leg disorder.  

In September 1989 the veteran filed a claim for service 
connection for a right leg disorder which he alleged was 
incurred in service in 1984.  He claimed to have received 
treatment for the disorder from the VA medical center (MC), 
the records of which are not in file.  That claim was denied 
because he failed to appear for a VA medical examination.

In March 1993 the veteran underwent a VA examination for 
diseases of the arteries and veins, the report of which shows 
that he had a medical history of right popliteal pain and 
swelling that occurred when he stood or walked.  He denied 
any history of trauma to the right knee and reported having 
had the problem for three years.  On examination, there was a 
small 1.5-centimeter nodule in the popliteal region that was 
slightly tender.  The examiner determined that there was no 
evidence of arterial or venous disease, and diagnosed the 
nodule as possibly a lipoma.

In January 1995 a VA orthopedic examination was conducted, 
which again revealed a small cyst in the popliteal region of 
the right knee.  The examiner noted that the cyst had been 
present during service and had not changed in size, shape, or 
location.  The cyst was then asymptomatic, and the examiner 
provided diagnoses of early osteoarthritis of both knees and 
a probable ganglion cyst of the right popliteal fossa.

The RO provided the veteran a VA dermatology examination in 
December 1997, at which time his chief complaint was having a 
lump behind his right knee.  He reported having had pain and 
swelling behind his right knee during physical training in 
1979, after which he was put on light duty.  He also reported 
that the lump and pain had persisted since then, and that the 
lump seemed to have gotten larger and been more painful with 
activity.  On examination there was a cystic nodule in the 
popliteal space behind the right knee, which the examiner 
diagnosed as a probable angiolipoma.

The veteran also underwent a VA vascular examination in 
December 1997, when he reported having had a blood clot in 
his right leg in 1976 and swelling with walking or standing.  
He denied having worn support hose or having varicose veins.  
The examination resulted in an assessment of mild venous 
disease with no significant arterial disease.

In May 1998 the RO granted entitlement to service connection 
for a lipoma behind the right knee and assigned an evaluation 
of zero percent for the disorder effective July 27, 1992.  

The certificate of death shows that the veteran died 
September 6, 1998.  The immediate cause of death was massive 
pulmonary embolism due to right deep vein thrombosis.  Stroke 
was listed as another significant condition which contributed 
to death but was not related to the immediate cause of death.  
On September 23, 1998, the physician who certified the death, 
Sarabjet Purewal, M.D., amended the death certificate to 
include a right popliteal fossa cyst as another significant 
condition contributing to death but not related to the 
immediate cause of death.

In her substantive appeal the appellant contended that the 
"lipoma turned into a blood clot and that's what killed 
him."  She further contended that the death certificate 
mentioned that fact.

In support of her claim the appellant submitted the medical 
records pertaining to the veteran's final hospitalization in 
September 1998.  The report from the Kern Medical Center 
shows that the veteran was brought to the emergency room with 
a possible seizure and a five-day history of coughing, 
general weakness, shortness of breath, and chest discomfort.  
He also complained of pain and swelling in the right knee and 
the right calf.  Diagnostic testing revealed a clot in the 
right atrium and the pulmonary artery, the source of which 
was determined to be deep venous thrombosis of the right 
popliteal vein.  He was also found to have suffered an acute 
cerebrovascular accident, with multiple embolic infarcts.  He 
was then transferred to the Bakersfield Memorial Hospital for 
further evaluation and treatment.

The records from the Bakersfield Memorial Hospital indicate 
that the veteran underwent surgery for removal of massive 
clots from the right atrium and the pulmonary artery, with a 
poor prognosis.  He deteriorated following the surgery, and 
emergency surgery was performed two days later due to massive 
pulmonary embolism.  After the surgical procedure was 
completed the veteran was unable to regain cardiopulmonary 
function, and was pronounced dead.

At her personal hearing in June 2000, the appellant testified 
that she and the veteran had been married for thirty years.  
She was a registered nurse and had observed that the veteran 
had experienced problems in his lower extremities with 
varicose veins or thrombophlebitis.  The pain was in his 
right lower extremity behind the knee.  His problems began in 
1984, and he would complain whenever he performed physical 
training or any activity such as walking or marching.  He 
continued to have problems between 1984 and 1987, and sought 
treatment four or five times.  The appellant stated that she 
had tried to assist the veteran with putting on support hose 
and getting him to elevate his leg.  She also stated that the 
lump in his right knee would get bigger with activity or 
standing, and that the entire leg would swell when it got 
big.  The appellant testified that the doctor that performed 
the surgery told her that the lipoma or cyst that was on the 
veteran's leg was related to the embolism that resulted in 
his death.  

In April 2001 the Board requested a medical opinion from the 
Veterans Health Administration (VHA) regarding the 
relationship, if any, between the symptoms documented during 
service and the cause of the veteran's death.  In a July 2001 
report Jeffrey S. Berman, M.D., provided the opinion that 
previous thrombophlebitis or venous insufficiency was a 
factor which could have increased the veteran's risk of 
massive pulmonary embolism (the immediate cause of death).  
He stated that the effect on the veins in the area of a 1.5 
or 2-centimeter mass in the popliteal fossa could not be 
determined with absolute certainty.  He also stated that the 
superficial thrombophlebitis documented in the service 
medical records was a suspect diagnosis, in that the 
referenced "cord-like" structure in the popliteal fossa was 
likely the same structure noted on subsequent examinations as 
a lipoma.  He further stated that if the "cord-like" mass 
was due to thrombophlebitis, that previous bout of 
thrombophlebitis would put the veteran at risk for a 
subsequent bout of thrombophlebitis.  Dr. Berman reported 
that a review of the medical literature did not provide a 
basis for associating the lipoma in the popliteal area with 
thrombophlebitis or deep vein thrombosis.

In support of her claim the appellant submitted private 
medical records showing that the veteran had complained of 
pain in the right leg with walking or standing in September 
1991.  She also submitted a November 1991 medical opinion 
from Dr. Purewal, a cardiac surgeon, in which the physician 
stated that he had provided the veteran's care at the time of 
his death, certified his death, and amended the death 
certificate.  Based on review of the veteran's medical 
records, Dr. Berman's opinion, and the request for Dr. 
Berman's opinion, Dr. Purewal found that the veteran had 
thrombophlebitis in the right knee area, whether superficial 
or deep venous, while in service.  He found that the true 
diagnosis of the mass in the right popliteal fossa had not 
been determined, although various clinical impressions had 
been entered.  He also found that the various clinical 
impressions given for the mass had nothing to do with whether 
the veteran had thrombophlebitis or deep vein thrombosis in 
the right leg.  

He further stated that the veteran's symptoms after service 
were due to recurrent episodes of thrombophlebitis, which 
finally resulted in deep vein thrombosis of the right 
popliteal and femoral veins that embolized to his heart, 
causing his demise.  Dr. Purewal stated that superficial 
thrombophlebitis and deep vein thrombosis, even though 
different clinical diagnoses, are very similar 
pathophysiologic disorders and represent the two ends of the 
spectrum of the same disease.

Duty to Assist

The regulation pertaining to VA's duty to inform the 
appellant of the evidence needed to substantiate her claim 
and to assist her in developing the relevant evidence was 
recently revised.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  The changes 
in the regulation are effective November 9, 2000, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and apply 
to all claims filed on or after November 9, 2000, or filed 
previously but not yet final as of that date.  Holliday v. 
Principi, 14 Vet. App. 282-83 (2001), mot. for recons. 
denied, 
14 Vet. App. 327 (2001) (per curiam), motion for review en 
banc denied, No. 99-1788 (U.S. Vet. App. May 24, 2001) (per 
curiam) (en banc).

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the claimant of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the claimant which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on her behalf.  VA will also request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the claimant obtain evidence necessary to 
substantiate the claim, including making efforts to obtain 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any Federal department 
or agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  Duty to Assist, 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO provided the appellant a statement of the case in 
February 2000, in which the RO informed the appellant of the 
regulatory requirements pertaining to service connection for 
the cause of the veteran's death, and provided her the 
rationale for not granting service connection.  The appellant 
was informed during the June 2000 hearing that she needed to 
submit medical evidence showing that the deep venous 
thrombosis had its onset during service, and adjudication of 
her appeal was delayed in order to allow her time to submit 
the requested evidence.  The appellant's representative has 
reviewed the claims file on multiple occasions, and submitted 
additional evidence in support of her claim.  The RO notified 
the appellant that her appeal was being certified to the 
Board, and informed her that any additional evidence that she 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
appellant of the evidence needed to substantiate her claim.

The appellant has submitted the relevant private treatment 
records and a medical opinion in support of her claim, and 
the Board obtained a medical opinion from VHA in order to 
assist her in substantiating her claim.  The appellant 
presented hearing testimony before the undersigned in June 
2000, and has not indicated the existence of any other 
evidence that is relevant to her appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the appellant's claim and that VA has fulfilled its 
obligation to assist her in the development of relevant 
evidence.

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 C.F.R. § 3.102 (as amended by 66 Fed. Reg. 45,620 (Aug. 
29, 2001)).  

Analysis

The death certificate shows that the veteran died as the 
result of massive pulmonary embolism due to right deep vein 
thrombosis, which is the current disability being considered 
for the purpose of establishing service connection.  The 
service medical records indicate that the veteran's symptoms 
pertaining to the right lower extremity were diagnosed as 
thrombophlebitis during service.  The appellant's claim is, 
therefore, supported by medical evidence of a current 
disability and medical evidence of the in-service incurrence 
of a disease.  Hickson, 12 Vet. App. at 253.

The veteran, during his lifetime, and the appellant have 
provided lay evidence showing that the symptoms in the right 
lower extremity, including pain and swelling with use, 
persisted after they were last documented in 1984.  The Board 
finds that the veteran's and the appellant's statements are 
credible, and they are supported by the private treatment 
records.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 
1997) (the Board is entitled to determine the credibility of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence).

Dr. Berman provided the opinion that any previous occurrence 
of thrombophlebitis would increase the veteran's risk of 
developing deep vein thrombosis.  Dr. Purewal stated, based 
on review of the medical records, that the veteran had had 
thrombophlebitis in service, that the symptoms he had 
following his separation from service were due to recurrent 
episodes of thrombophlebitis, and that the thrombophlebitis 
resulted in deep vein thrombosis, which caused his death.  

Although that medical opinion is contrary to the March 1993 
and January 1995 VA examinations that revealed no evidence of 
venous disease, those examinations are not shown to have been 
conducted following a period of activity and they included no 
diagnostic testing.  The adequacy of the examinations is, 
therefore, questionable.  In any event, the evidence in 
support of the appellant's claim is at least in equipoise 
with the evidence against it.  In that case the benefit of 
the doubt must be weighed in the appellant's favor.  See 
Ortiz v. Principi, No. 01-7006 (Fed. Cir. Dec. 17, 2001); 
38 C.F.R. § 3.102 (as amended by 66 Fed. Reg. 45,620 (Aug. 
29, 2001)).  The Board finds, therefore, that service 
connection for the cause of the veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.




		
	N. W. FABIAN
	Acting Member, Board of Veterans' Appeals

 

